Exhibit 10.1 Supplemental Executive Retirement Plan
















FIRST COMMONWEALTH FINANCIAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




As Amended and Restated




Effective as of January 1, 2003



THIS PLAN, as amended and restated as of the 1st day of January, 2003.



WITNESSETH

RECITALS



        The First Commonwealth Financial Corporation Supplemental Executive
Retirement Plan (the "Plan") was originally adopted as of January 1, 1998, by
First Commonwealth Financial Corporation, a bank holding company organized and
existing under the laws of the Commonwealth of Pennsylvania (the "Employer") for
certain Executive Employees (as defined herein) of the Employer.

        WHEREAS, pursuant to the authority reserved in Section 10.1 of the Plan,
the Plan has been amended from time to time to incorporate changes that have
been deemed appropriate;

        WHEREAS, as a result of these changes and certain other changes that are
now deemed necessary, it is now desired that the Plan be amended and restated;

Accordingly, the Plan, as amended and restated, is hereby adopted.



TABLE OF CONTENTS



ARTICLE

TITLE

PAGE

 

 

 

I

DEFINITIONS

1

 

 

 

II

INTRODUCTION AND PURPOSE

4

 

 

 

 

2.1 Introduction

4

 

2.2 Purpose

4

 

2.3 Interpretation and Intent

4

 

 

 

III

PARTICIPATION

5

 

 

 

 

3.1 Initial Participation

5

 

3.2 Additional Participation

5

 

3.3 Termination of Employment

5

 

 

 

IV

CONTRIBUTIONS AND ALLOCATIONS

6

 

 

 

 

4.1 Salary Reduction Contributions

6

 

4.2 Non‑Elective Contributions.

6

 

4.3 Termination of Employment
          During Year

7

 

 

 

V

INVESTMENTS AND VALUATIONS

8

 

 

 

 

5.1 Investment of Participant's Combined Account

8

 

5.2 Adjustment of Investment Earnings

8

 

5.3 Valuation of the Investment Funds

8

 

5.4 Right to Change Procedures

9

 

5.5 Statement of Accounts

9

 

 

 

VI

DETERMINATION AND DISTRIBUTION
          OF BENEFITS

10

 

 

 

 

6.1 Determination of Benefits Upon
          Termination of Employment

10

 

6.2 Determination of Benefits Upon
          Death or Retirement

10

 

6.3 Distribution of Vested Portion of
          Participant's Combined Account

10

 

6.4 Making of Distributions

11

 

 

 


 

VII

BENEFICIARIES; PARTICIPANT DATA

12

 

 

 

 

7.1 Beneficiary Designations

12

 

7.2 Communications

12

 

 

 

VIII

ADMINISTRATION

13

 

 

 

 

8.1 Powers and Responsibilities of
          Administrator

13

 

8.2 Plan Sponsor

13

 

8.3 Powers and Responsibilities of
          Committee

13

 

8.4 Claims Procedure

13

 

 

 

IX

TRUST FUND

15

 

 

 

 

9.1 Establishment of Trust

15

 

9.2 Right of Assignment and Transfer
          of Interest

15

 

9.3 Unfunded Nature of Plan

15

 

 

 

X

AMENDMENT AND TERMINATION

16

 

 

 

 

10.1 Amendment

16

 

10.2 Termination of Plan

16

 

 

 

XI

MISCELLANEOUS

17

 

 

 

 

11.1 Limitation of Rights

17

 

11.2 Headings

17

 

11.3 Gender and Number

17

 

11.4 Governing Law

17

 


ARTICLE I
DEFINITIONS


          As used in this Plan, the following words and phrases shall have the
meaning set forth below, unless a different meaning is clearly required by the
context:

1.1       "Act" means the Employee Retirement Income Security Act of 1974 (P.L.
93‑406, 29 USC Section 1001 et seq), as the same maybe amended from time to
time.

1.2        "Administrator" means First Commonwealth Trust Company, of Indiana,
Pennsylvania, or any successor or successors thereto designated by the Employer
from time to time.

1.3       "Aggregate Account" means, with respect to each Participant, the value
of all accounts maintained on behalf of that Participant.

1.4       "Anniversary Date" means December 31, 2003 and each thirty‑first day
of December thereafter.

1.5       "Basic 401(k) Plan" means the First Commonwealth Financial Corporation
401(k) Retirement Savings and Investment Plan, as amended from time to time.

1.6       "Beneficiary" means the person to whom, or the entity to which, a
share of a deceased Participant's interest in the Plan is payable.

1.7       "Board of Directors" means the Board of Directors of the Employer.

1.8       "Committee" means the Executive Compensation Committee of the Board of
Directors of the Employer, as the same shall from time to time be constituted.

1.9        "Compensation" with respect to any Participant means such
Participant's base compensation paid to him during the Plan Year plus overtime
pay, bonuses, commissions and incentive pay but excluding any non-qualified
deferred compensation, income from exercise of stock options, separation pay,
early retirement pay, any reimbursement or other expense allowances and other
taxable fringe benefits.

1.10       "Code" means the Internal Revenue Code of 1986 (26 USC), as amended
from time to time.

1.11       "Deferred Compensation" means that portion of a Participant's
remuneration which he would have been entitled to receive in cash during a
calendar year but for a Salary Reduction Agreement between such Participant and
the Employer.

1.12       "Effective Date" means the first day of January, 2003.  The original
effective date of the Plan was January 1, 1998.

1.13       "Elective Contribution" means the Employer's contributions to this
Plan that are made pursuant to the Participant's deferral election in accordance
with Section 4.1 hereof.

1.14       "Employee" means any person employed by the Employer or of any
subsidiaries or affiliates of which the Employer shall own a fifty percent (50%)
or greater capital interest, but



1


shall not include consultants, directors who are not also employed by the
Employer and other persons not employed by the Employer.

1.15       "Employer" means First Commonwealth Financial Corporation, a bank
holding company, and any successor or successors thereto.

1.16       "ESOP" means the First Commonwealth Financial Corporation Employee
Stock Ownership Plan, as amended from time to time.

1.17       "Executive Employee" means an Employee who is a member of the
Employer's select group of management or highly compensated employees within the
meaning of Section 201(2) of the Act (29 USC Section 1051(2)).

1.18       "Fiduciary" means any person who, or entity which, (a) exercises any
discretionary authority or discretionary control respecting management of the
Plan or exercises any authority or control respecting management or disposition
of its assets, (b) renders investment advice for a fee or other compensation,
direct or indirect, with respect to any moneys or other property of the Plan or
has any authority or responsibility to do so, or (c) has any discretionary
authority or discretionary responsibility in the administration of the Plan,
including, but not limited to, the Trustee, the Employer and the Administrator.

1.19       "Forfeiture" means that portion of a Participant's Account that is
not Vested, and occurs on the same date that a forfeiture would occur for the
Participant under Basic 401(k) Plan.

1.20       "Former Participant" means a person who has once been a Participant
hereunder but who is no longer an Employee and whose Vested Aggregate Account
has not yet been fully distributed to him.

1.21        "Investment Funds" means the various investment funds established
and maintained under the Trust which shall be identical, (to the extent
possible), or similar to those maintained under the Basic 401(k) Plan; provided
however, a stable value investment fund will be utilized under this Plan in lieu
of the CD Fund which is an available investment option under the Basic 401(k)
Plan.  To the extent the stable value fund is used as an investment option, the
applicable rules under that fund for transferring out of such investment option
shall apply to all monies invested therein.

1.22       "Labor Regulations" means the regulations of the United States
Department of Labor (29 CFR), and as amended periodically.

1.23       "Non‑Elective Contribution" means a contribution made by the Employer
on behalf of a Participant other than an Elective Contribution.

1.24       "Participant" means any Executive Employee who participates in this
Plan.

1.25       "Participant's Combined Account" means the sum of a Participant's
Elective Account and the Participant's Non‑Elective Account.

1.26       "Participant's Elective Account" means the account established and
maintained by the Administrator for each Participant with respect to his
interest in the Plan resulting from his Elective Contributions.




2


1.27       "Participant's Non‑Elective Account" means the account established
and maintained by the Administrator for each Participant with respect to his
interest in the Plan resulting from his Non‑Elective Contributions.

1.28       "Plan" means the First Commonwealth Financial Corporation
Supplemental Executive Retirement Plan as contained herein or as subsequently
amended and/or restated.

1.29       "Plan Compensation" means a Participant's Compensation, for each
calendar year, in excess of the amount permitted to be reflected, for that
calendar year, under the Basic Plan 401(k) Plan and ESOP because of the
requirements of Section 401(a)(17) of the Code.

1.30       "Plan Year" means each calendar year commencing with the 2003
calendar year.

1.31       "Retirement Date" means the date on which a Participant can retire
normally or because of disability in accordance with the provisions of the Basic
401(k) Plan.

1.32       "Salary Reduction Agreement" means an agreement between a Participant
and the Employer, or, if applicable, with the subsidiary or affiliate employing
the Participant, pursuant to which such Participant's Compensation shall be
reduced and he shall be entitled to Deferred Compensation pursuant to Section
4.1 hereof.

1.33       "Treasury Regulation" means the income tax regulations as promulgated
by the Secretary of the Treasury or his delegate (26 CFR), and as amended
periodically.

1.34        "Trust Administrative Committee" means the Trust Administrative
Committee of the Trustee which shall have the authority to review, approve and
modify Participant requests for changes in the allocation of investments under
the Plan with respect to a Participant's Elective Account and Non-Elective
Account.

1.35       "Trust Agreement" means that certain Agreement and Declaration of
Trust made and entered into of even date with the Plan by and between the
Employer, as settlor, and the Trustee used for funding the benefits accrued
hereunder, and any amendments, substitutions or recodifications thereto.

1.36       "Trust Fund" means the assets held in trust by the Trustee from time
to time pursuant to the Trust Agreement.

1.37       "Trustee" means First Commonwealth Trust Company of Indiana,
Pennsylvania, and any successor or successors thereto.

1.38        "Valuation Date" means each day during the year in which the New
York Stock Exchange is open for trading.

1.39       "Vested" means the non‑forfeitable portion of any account maintained
on behalf of a Participant.




3


ARTICLE II
INTRODUCTION AND PURPOSE



2.1       Introduction

               This Plan continues to constitute "a plan which is unfunded and
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
within the meaning of Section 201(2) of the Act (29 USC Section 1051(2)) and the
Labor Regulations applicable thereto. Accordingly, it shall be exempt from Parts
2 and 3 of Title I of the Act and shall be subject to simplified reporting and
disclosure under Part 1 of Title I of the Act as provided by the applicable
Labor Regulations. .

2.2       Purpose

               The purpose of this Plan continues to be to restore some of the
equity to Participants as compared with other Employees that would otherwise be
lost under certain provisions of the Basic 401(k) Plan and the ESOP that have
been incorporated in those two latter instruments in order to meet specific
legal requirements, such as:



a.

The maximum compensation restrictions contained at Section 401(a)(17) of the
Code.

b.

The Actual Deferral Percentage restrictions contained at Section 401(k)(3)(ii)
of the Code.

c.

The Actual Contribution Percentage restrictions contained at Section
401(m)(2)(A) of the Code.

d.

The maximum contribution and forfeiture restrictions contained at Section 415 of
the Code.

e.

The maximum salary reduction deferral restrictions contained at Section 402(g)
of the Code.

 

2.3       Interpretation and Intent

               It is intended that this Plan continues to be part of a program
of employee benefits for the Participants that includes also the Basic 401(k)
Plan and the ESOP and that the former is intended to supplement the latter two
(2) plans. Accordingly, this Plan is to be interpreted and administered in pari
materia with the latter two (2) plans.











4


ARTICLE III
PARTICIPATION



3.1       Initial Participation

The Participants in the Plan as and from the original Effective Date were as
follows:

Joseph E. O'Dell, President and Chief Executive Officer of the Employer.

Gerard M. Thomchick, Senior Executive Vice President and Chief Operating Officer
of the Employer.

Johnston A. Glass, President and Chief Executive Officer of First Commonwealth
Bank, a wholly owned subsidiary of the Employer.

The current Participants in the Plan include the above named individuals, and as
of July 1, 2003, John Dolan, Chief Financial Officer of the Employer.

3.2       Additional Participation

The Committee may, but is not required to, from time to time extend the right of
participation in the Plan to other Executive Employees.

3.3       Termination Of Employment

A Participant who ceases being an Employee shall cease being a Participant
hereunder and shall thereupon become a Former Participant. If such a Former
Participant shall thereafter again become an Employee, he shall not
automatically again become a Participant, but shall become a Participant again
if, and only if, so permitted by the Committee.























5


ARTICLE IV
CONTRIBUTIONS AND ALLOCATIONS



4.1       Salary Reduction Contributions

               Any Participant who is a Participant on the first day of a Plan
Year may enter into a Salary Reduction Agreement with the Employer, or if
applicable, with the subsidiary or affiliate employing the Participant, but in
any event is not required to enter into such an agreement, pursuant to which the
Participant's Plan Compensation shall be reduced by the percentage that such
Participant elects, not less than one percent (1 %) nor more than twenty-five
percent (25%), in whole integer percentages, such amount to constitute the
Participant's Deferred Compensation. For the purpose of assisting the Employer
and the Administrator in recording the amount of Deferred Compensation, and for
providingadditional assurance to the Participant of his rights thereto under
certain circumstances, all as provided herein and in the Trust Agreement, the
Employer shall make an Elective Contribution on behalf of each such Participant,
equal to the Participant's elected Deferred Compensation for the Plan Year, in
the manner provided by the next sentence hereto. The amount of such Elective
Contribution, as calculated at the beginning of each Plan Year, shall be
conveyed and transferred to the Trustee in as level an amount as possible over
the number of paychecks in that Plan Year to be held in trust for the benefit of
the Participant, but subject in any event to the interest of the creditors of
the Employer under certain circumstances, as provided in the Trust Agreement.

               Any such election shall be made prior to the first day of the
applicable Plan Year and shall thereafter be irrevocable with respect to that
Plan Year, but may be modified or revoked as it pertains to any future Plan
Year. The Employer, or if applicable, the subsidiary or affiliate employing the
Participant, shall thereupon cause the Participant's Compensation to be reduced
in an amount equal to his Deferred Compensation for the Plan Year pursuant to
such election, in as level an amount as possible over the number of paychecks in
that Plan Year.

               Notwithstanding anything to the contrary above, if an Executive
Employee becomes initially eligible to participate during a Plan Year, he may
elect to enter into a Salary Reduction Agreement with the Employer for that
initial Plan Year by reducing Plan Compensation by an applicable percentage as
provided in the first paragraph above, provided such Salary Reduction Agreement
is effective no sooner than thirty (30) days after it is completed and returned
to the Employer.  Such election shall constitute the Participant's Deferred
Compensation for the initial Plan Year and shall thereafter be irrevocable with
respect to that Plan Year.

4.2       Non-Elective Contributions

In addition to the Elective Contributions provided by Section 4.1 hereof, the
Employer shall also make the following Non‑Elective Contributions on behalf of
each Participant who is a Participant on the first day of a Plan Year, or for
the initial year of participation if the Executive Employee becomes a
Participant during the Plan Year:



a.

A matching contribution which shall be equal to one-hundred percent (100%) of
the Participant's Elective Contribution as provided by Section 4.1 hereof, which
does not exceed four percent (4%) of the Participant's Plan Compensation;
provided, however, if the matching contribution percentage under the Basic
401(k) Plan shall be changed by the Board of Directors to a percentage other
than one-hundred percent (100%), such revised percentage shall automatically be
used herein in lieu of one-hundred percent (100%).

6





b.

A contribution equal to eight percent (8%) of the Plan Compensation of each
Participant for the calendar year.


               The Non-Elective Contribution provided for in subparagraphs a.
and b. above shall be contributed at the same time and in the same manner as the
Elective Contribution as provided by Section 4.1 hereof.

In addition to the Non-Elective contributions provided for above, on and after
July 1, 2003, the Committee may, for any Plan Year, direct the Employer to make
an extra Non-Elective Contribution to the Non-Elective Account of Joseph O'Dell,
the President and Chief Executive Officer of the Employer as of the date of this
restatement, in such amount and at such time as such Committee deems
appropriate.

4.3       Termination of Employment During Year

               If a Participant shall terminate his employment during a Plan
Year, all contributions, Elective and Non-Elective, shall cease after the last
paycheck received by the Participant as a result of such termination of
employment.

































7


ARTICLE V
INVESTMENTS AND VALUATIONS



5.1          Investment of Participant's Combined Account

               All contributions and earnings therein which are held in a
Participant's Elective Account or Non-Elective Account (which, in the aggregate,
shall constitute a Participant's Combined Account) shall be invested in the
Investment Funds maintained under the Trust.  The Participant will be consulted
with respect to the investment of his or her Participant's Combined Account. 
However, the Trust Administrative Committee reserves the right, in its sole
discretion, to invest the Participant's Combined Account as it deems best.

5.2          Adjustment for Investment Earnings

               The amounts credited to a Participant's Combined Account shall be
credited or debited with a proportionate share of any gains or losses resulting
from the Investment Funds from time to time in accordance with uniform
procedures established by the Trust Administrative Committee to reflect the
values of an investment equal to the proportionate share of the Participant's
Combined Account balance in an Investment Fund.  The Investment Funds available
may be added or eliminated from time to time by the Trust Administrative
Committee, with the approval of the Trustee; provided however, that the Trust
Administrative Committee may not retroactively eliminate any Investment Fund.

               A Participant may express his or her desire to the Investment
Fund(s) to be used with respect to his or her Elective Contributions and
Non-Elective Contributions in multiplies of 1%.  A written investment expression
may be delivered to the Trust Administrative Committee on the date that he or
she commences participation in the Plan.  The Participant may change his or her
Investment Fund(s) expression with respect to future Elective Contributions and
Non-Elective Contributions and/or with respect to amounts previously credited to
the Participant's Combined Account, by notifying the Trust Administrative
Committee or its designee.  A revised investment expression may be made by a
Participant in writing at any time and shall be effective on a designated
Valuation Date following the Trust Administrative Committee meeting at which
such investment expression is considered.

               Notwithstanding anything to the contrary above, if a Participant
does not make an investment expression, the Trust Administrative Committee will
invest all of the Participant's Combined Account in the Federated Auto Cash
Management Fund.

5.3          Valuation of the Investment Funds

The Investment Funds shall be valued daily.  On each calendar quarter Valuation
Date as provided in Section 5.5, there shall be allocated to the Accounts of
each Participant his proportionate share of the increase or decrease in the fair
market value of his Combined Account in each of the Investment Funds.  In
addition, whenever an event requires a determination of the value of the
Participant Account, the value shall be computed as of the Valuation Date on the
date of determination, subject to the provisions of Sections 5.2 and 6.3.







8


5.4          Right to Change Procedures

               The Trust Administrative Committee reserves the right to change
from time to time the procedures used in valuing the Participant's Combined
Accounts or crediting (or debiting) these Accounts if it determines, after due
deliberation and upon the advice of counsel and/or the current recordkeeper,
that such an action is justified in that it results in a more accurate
reflection of the fair market value of assets.  In the event of a conflict
between the provisions of this Article and such new administrative procedures,
those new administrative procedures shall prevail.

5.5          Statement of Accounts

               As of the end of each calendar quarter Valuation Date (March 31,
June 30, September 30, and December 31) each Participant shall be furnished with
a statement setting forth the value of his Combined Account and the Vested
portion of his Combined Account.







































9


ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS



6.1       Determination of Benefits Upon Termination of Employment

               Upon termination of employment, the Participant shall be entitled
to that portion of his Participant's Combined Account in which he is then
Vested. Such Vested portion shall be determined using the same criteria,
pursuant. to the same methods, and in accordance with the same rules and
procedures as would have been applicable under the Basic 401(k) Plan, had such
accounts been the applicable accounts for such Participant under the Basic
401(k) Plan, except that all of the Participant's Combined Accounts shall be
deemed Vested on and after a "change in control." For this purpose, a "change in
control" shall have occurred if, at any time, any person or group of persons
acting in concert (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934 and the regulations of the Securities and Exchange
Commission promulgated thereunder) shall acquire legal or beneficial ownership
interest, or voting rights, in twenty‑five percent (25%) or more of the common
voting stock of the Employer. For all purposes hereunder, each Participant's
period of service with the Employer prior to the Effective Date shall be
credited as well as such period of service subsequent thereto.

                "Upon a "change of control" as defined above, a Participant's
Vested Combined Account will be handled in accordance with a separate election
form filed by the Participant on which the Participant has stated whether they
want their Vested Combined Account balances to be immediately distributed upon a
change of control in accordance with the form of payment elected pursuant to
section 6.3 or to remain in the Plan."

6.2       Determination of Benefits Upon Death or Retirement

               Upon the Participant's retirement or death, the Participant or
Beneficiary, shall be entitled to that portion of his Participant's Combined
Account in which he is then Vested.  Such Vested portion shall be determined
using the same criteria, pursuant to the same methods, and if applicable, in
accordance with the same rules and procedures as would have been applicable
under the Basic 401(k) Plan, had such accounts been the applicable accounts for
such Participant under the Basic 401(k) Plan.

6.3       Distribution of Vested Portion of Participant's Combined Account

                "The Vested portion of the Participant's Combined Account shall
be paid in cash, in the form of a single-sum distribution, as provided for in
Sections 5.2 and 5.3 unless the participant elects, on the form provided for
this purpose by the Employer, to receive annual installment payments over a
period selected by the Participant of not less than two (2) years and not more
than ten (10) years. Any election to receive installment payments shall be
subject to the following:



(a)

An election to receive installment payments must be made on a date that is at
least one year prior to when the Combined Account would otherwise be paid in a
lump sum;


10




(b)

The first installment shall be determined as of a Valuation Date immediately
preceding the commencement date of the first payment.  Each installment shall be
calculated by making each payment a fraction of the remaining Combined Account,
the numerator of which is one (1) and the denominator ("n") of which is the
remaining payments due.

(c)

Until all installments have been paid, the balance of the Vested portion of the
Participant's Combined Account shall continue to be credited with earnings (and
losses) in accordance with Section 5.2 of Article V.

(d)

In the event of the death of a Participant or Former Participant prior to the
total Vested portion of his Participant's Combined Account being distributed to
him, the remainder shall be distributed to his Beneficiary as soon as
practicable after his death. 



               Notwithstanding anything to the contrary above, a Participant or
Former Participant may elect, during the payment period, to accelerate their
unpaid installments; provided however, that (I) such acceleration election must
be submitted and accepted by the Employer in its sole discretion on or before
the December 31 which precedes the Plan Year in which the election will be
effective and (ii) the installments accelerated in such manner are payable no
sooner that six (6) months from the date of the acceleration election."

               The procedures to be followed to calculate the amount of the
accelerated installment payment due shall be the same as those described in
subsection (b) above.

6.4       Making of Distributions

               All distributions from this Plan, as provided herein, shall be
made by the Trustee, from the Trust Fund, upon written authorization and
direction by the Administrator to the Trustee, as long as the Employer shall not
then be bankrupt or insolvent, as defined and provided in the Trust Agreement.
If payments to the Participants, Former Participants and Beneficiaries shall
then be suspended or terminated because of the bankruptcy or insolvency of the
Employer, in accordance with the provisions of the Trust Agreement,
distributions shall then be made by the Employer, subject to any necessary
approvals of a bankruptcy court or other supervising court; provided, however if
the suspension of payment from the Trust Fund shall later be discontinued,
distributions shall again be made from the Trust Fund, all as more fully
provided in the Trust Agreement.








11


ARTICLE VII
BENEFICIARIES; PARTICIPANT DATA



7.1       Beneficiary Designations

               Each Participant from time to time may designate any person or
persons (who may be named contingently or successively) to receive such benefits
as may be payable under the Plan upon or after the Participant's death, and such
designation may be changed from time to time by the Participant by filing a new
designation. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Employer, and will be
effective only when filed in writing with the Employer during the Participant's
lifetime.

               In the absence of a valid Beneficiary designation, or if, at the
time any benefit payment is due to a Beneficiary, there is no living Beneficiary
validly named by the Participant, the Employer shall pay any such benefit
payment to the Participant's spouse, if then living, but otherwise to the
Participant's then living descendants, if any, per stirpes, but, if none, to the
Participant's estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Employer may rely conclusively upon
information supplied by the Participant's personal representative, or if a
dispute arises with respect to any such payment, then notwithstanding the
foregoing, the Employer, in its sole discretion, may distribute such payment to
the Participant's estate without liability for any tax or other consequences
which might flow therefrom, or may take such other action as the Employer deems
to be appropriate.

7.2       Communications

               Any communication, statement, or notice addressed to a
Participant or to a Beneficiary at his last post office address as shown on the
Employer's records shall be binding on the Participant or Beneficiary for all
purposes of the Plan. The Employer shall not be obliged to search for any
Participant or Beneficiary beyond the sending of a registered letter to such
last known address.















12


ARTICLE VIII
ADMINISTRATION



8.1       Powers and Responsibilities of Administrator

               The Administrator shall administer, construe, and interpret this
Plan and shall, subject to its provisions, certify and direct the Trustee as to
the making of distributions hereunder.  The Administrator shall have
discretionary authority to exercise all powers and to make all determination,
consist with the terms of the Plan, in all matters entrusted to it, and its
determination shall be given deference and shall be final and binding on all
interested parties.  The Administrator shall constitute the named administrator
within the meaning of Section 3(16)(A) of the Act (29 USC Section 1002(16)(A)).

8.2       Plan Sponsor

               The plan sponsor within the meaning of Section 3(15)(B) of the
Act (29 USC Section 1102(15)(B)) shall be the Employer.

8.3       Powers and Responsibilities of Committee

               The Committee may permit additional Participants into the Plan
from time to time and provide exceptions and waivers as to any provision
thereof, provided no such exception or waiver shall reduce the benefit to which
a Participant is otherwise entitled under any provision hereof. The Committee
shall also have the power to amend and terminate the Plan to the extent provided
by Article X hereof.

8.4       Claims Procedure

               Any Participant, Former Participant or Beneficiary, or his duly
authorized representative, may file with the Administrator a claim for a benefit
under this Plan. Such a claim must be in writing, be on a form provided by the
Administrator if the Administrator had previously issued such a form and made
the same available to the Participant, Former Participant or Beneficiary, and
must be delivered to 'the Administrator, in person or by mail, postage prepaid.
Within ninety (90) days after the receipt of such a claim, the Administrator
shall send to the claimant, by mail, postage prepaid, a notice of the granting
or denying, in whole or in part, of such claim, unless special circumstances
require an extension of time for the processing of the claim. In no event may
the extension exceed ninety (90) days from the date of the initial period. If
such an extension is necessary, the claimant will be given written notice to
this effect prior to the expiration of the initial ninety (90) day period. The
Administrator shall have full discretion to grant or deny a claim in whole or in
part in accordance with the terms of this Plan. If notice of the denial of a
claim is not furnished in accordance with this Section 8.4, the claim shall be
deemed denied and the claimant shall be permitted to exercise his right of
review as hereinafter provided.

               The Administrator shall provide to every claimant who is denied a
claim for benefits a written notice setting forth, in a manner calculated to be
understood by the claimant the following information, viz.:



a.

The specific reason or reasons for the denial.


13


b.

Specific references to the pertinent Plan provisions on which the denial is
based, together with a copy of such Plan provisions.

c.

A description of any additional material or information necessary of the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and

d.

An explanation of the Plan's claim review procedure.


               Within sixty (60) days after the receipt by a claimant of written
notification of the denial (in whole or in part) of a claim by the
Administrator, the claimant or his duly authorized representative, upon written
application to the Administrator, delivered in person or by certified mail,
postage prepaid, may review pertinent documents and submit to the Administrator,
in writing, his notice of appeal from the initial decision, together with a
detailed statement of the basis and arguments upon which such appeal is based,
including such statements of fact and conclusions of law, together with the
justification therefor, as claimant or his authorized representative believe
supports his appeal from the initial decision of the Administrator.

               Upon the Administrator's receipt of a notice of a request for
review, the Administrator shall make a prompt decision on the review and shall
communicate the decision on review to the claimant or his authorized
representative. The decision on review shall be written in a manner calculated
to be understood by the claimant and shall (unless the decision shall fully
reverse the denial of the claim and completely accept the claim of the claimant)
include specific reasons for the decision and specific references to the
pertinent Plan provisions upon which the decision is based. The decision on
review shall be made not later than sixty (60) days after the Administrator's
receipt of a request for a review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered not
later than one‑hundred‑twenty (120) days after receipt of the request for
review. If an extension is necessary, the claimant shall be given written notice
of the extension by the Administrator prior to the expiration of the initial
sixty (60) day period. If notice of the decision on review is not furnished in
accordance with this Section 8.4, the claim shall be deemed denied on review.














14


ARTICLE IX
TRUST FUND



9.1       Establishment of Trust

               In order to assist the Employer in meeting its obligations
hereunder and provide a more certain and regular procedure for receipt of
benefits by the Participants, Former Participants and Beneficiaries, the
Employer has entered into a Trust Agreement with the Trustee for the holding of
the Trust Fund in trust in accordance with all of the provisions thereof
contained. Such trust shall continue to be a grantor trust within the meaning of
Section 671 of the Code and an accumulation trust within the meaning of Subpart
C of Part 1 of Subchapter J of Chapter 1 of Subtitle A of the Code.

9.2       Right of Assignment and Transfer of Interest

               No amounts payable hereunder may be assigned, pledged, mortgaged,
hypothecated, sold or transferred nor may any such amounts be subject to lien,
levy, distraint or other legal process or attachment. All right to benefits
hereunder shall be personal to the Participant, Former Participant or
Beneficiary and no such person shall have a right to the assets held in the
Trust Fund, or any portion thereof, prior to the Administrator directing the
Trustee to make payment therefrom in a particular instance.

9.3       Unfunded Nature of Plan

               Since the rights of the Participants, Former Participants and
Beneficiaries are not absolute but are defeasible in the event of the bankruptcy
or insolvency of the Employer, as provided by the Trust Agreement, this Plan
shall, notwithstanding the existence of the Trust Fund, be deemed unfunded for
the purpose of Title I of the Act, in accordance with Department of Labor
Regulations.


















15


ARTICLE X
AMENDMENT AND TERMINATION



10.1       Amendment

               This Plan may be amended at any time and from time to time by the
Committee; provided, however, no such amendment shall reduce the benefit
hereunder accrued by any Participant, Former Participant or Beneficiary prior to
the later of (a) the date that such amendment is to be effective or (b) the date
that such amendment is so adopted by the Committee. The Committee may authorize
and direct any officer of the Employer to take such action, and execute such
documents as are necessary or appropriate to evidence the adoption of any
amendment hereto.

               Notwithstanding anything to the contrary above, the Committee may
not amend this Plan upon a change of control (as defined in Section 6.1 hereof)
without the consent of the majority of Participants covered hereunder at the
date of the change of control.


10.2       Termination of Plan

               The Committee may cause and authorize this Plan to be terminated
at any time; provided however, no such termination shall defease any right of a
Participant, Former Participant or Beneficiary to any benefit accrued prior to
the date of such termination (whether such benefit shall otherwise be Vested or
not under the terms of the Plan). The Committee may authorize and direct any
officer of the Employer to take such action, and execute such documents, as are
necessary or appropriate to effectuate any such decision of the Committee.

               Notwithstanding anything to the contrary above, the Committee may
not terminate this Plan upon a change of control (as defined in Section 6.1
hereof) without the consent of the majority of Participants covered hereunder at
the date of the change of control.


















16


ARTICLE XI
MISCELLANEOUS



11.1       Limitation of Rights

               Nothing contained in this Plan shall be construed to limit in any
way the right of the Employer (or, if applicable, the subsidiary or affiliate
employing the Employee) to terminate an Employee's or Participant's employment
at any time or in. any way to constitute an agreement or understanding, express
or implied, that the Employer (or, if applicable, the subsidiary or affiliate
employing the Employee) will continue to employ Employee, or will employ, or
continue to employ, the Employee in any particular position or under any
particular circumstances.

11.2       Headings

               The headings and subheading contained herein are for convenience
of reference only and are to be ignored in any construction thereof.

11.3       Gender and Number

               Whenever used in this Plan, the masculine shall be deemed to
include the feminine and the singular shall be deemed to include the plural.

11.4       Governing Law

               This Plan shall be construed in accordance with, and governed by,
the laws of the Commonwealth of Pennsylvania, to the extent such laws are not
preempted by the laws of the Untied States of America.

IN WITNESS WHEREOF, the undersigned officers, being duly authorized, have caused
this amended and restated Plan to be duly executed by, and on behalf of, FIRST
COMMONWEALTH FINANCIAL CORPORATION, a corporation organized and existing
pursuant to the laws of the Commonwealth of Pennsylvania, this __9th__ day of
_September_ 2003, but to be retroactively effective as and from the first day of
January, 2003.





(SEAL)

FIRST COMMONWEALTH
FINANCIAL CORPORATION

 

 

Attest

 

 

 

/s/  David R. Tomb, Jr.           

By  /s/  Joseph E. O'Dell      

 

 

David R. Tomb, Jr.     

Joseph E. O'Dell

Senior Vice President,
Secretary and Treasurer

President and Chief
Executive Officer

 

17